Order of the Supreme Court, Rock-land County, dated January 17, 1980, and modified by a further order of the same court dated January 24, 1980, which denied, in part, appellant’s motion to quash two subpoenas duces tecum, affirmed, with one bill of $50 costs and disbursements. No opinion. Appellant’s time to comply with the subpoenas duces tecum is extended until 10 days after service upon it of a copy of the order to be made hereon, together with notice of entry thereof. Damiani, J. P., Lazer, Gibbons and Martuscello, JJ., concur.